Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	This action is a non-final, first office action in response to application 16/310,067 filed on December 14, 2018. Claim(s) 1-21 are currently pending and have been examined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a requirement generation module,” in Claim(s) 1-2, 8-9, and 15-16.
“a requirement tracking module,” in Claim(s)1, 3, 6, 8, 10, 13, 15, 17, and 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1, 8, and 15, recites an entity that will determine various requirements for storing an item, which, the system will then track the performance of the item. Independent Claim(s) 1, 8, and 15, as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: commercial or legal interactions (e.g., shipping and monitoring perishable goods, which, encompasses commercial activity) and/or managing personal behavior or Independent Claim(s) 1, 8, and 15, recite(s) “storing at least one of standard product requirements, product producer requirements, and product parameters associated with the product,” “determining product producer requirements in response to at least one of product producer input and the standard product requirements,” and “determining requirement performance parameters in response to at least one of the product parameters, standard product requirements, and product producer requirements,” function(s)/step(s) are merely certain methods of organizing human activity: commercial or legal interactions (e.g., shipping perishable goods, which, encompasses commercial activity) and/or managing personal behavior or relationships or interactions between people. For instance Independent Claim(s) 1, 8, and 15, are merely methods of organizing human activity when the claims are similar to merely determining storage requirements for storing perishable goods and then tracking the performance of the perishable goods based on those storage requirements because the claims encompass an entity that is merely shipping and monitoring various commercial perishable goods thus the claims fall into the idea of business relations a commercial interaction that is a part of the abstract idea of certain methods of organizing human activity. The mere recitation of generic computer components (Claim 1: a storage device, a requirement management system, a requirement generation module, and a requirement tracking module; Claim 8: a storage device, a requirement management system, a requirement generation module, and a requirement tracking module; and Claim 15: a computer readable medium, a processor, a storage device, a requirement management system, a requirement generation module, and a requirement tracking module) do not take the claims out of Independent Claim(s) 1, 8, and 15, recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because Independent Claim(s) 1, 8, and 15, as a whole describes how to generally “apply,” the concept(s) of “storing,” “determining,” and “determining,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a storage device, a requirement management system, a requirement generation module, and a requirement tracking module; Claim 8: a storage device, a requirement management system, a requirement generation module, and a requirement tracking module; and Claim 15: a computer readable medium, a processor, a storage device, a requirement management system, a requirement generation module, and a requirement tracking module). Examiner, notes that a storage device, a requirement management system, a requirement generation module, a requirement tracking module, a computer readable medium, and a processor, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and storing information which is no more than “applying,” the judicial exception. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application(s) of the abstract 

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 2, 9, and 16: The additional limitation of “receiving,” is further directed to a certain method of organizing human activity, as described in Claim(s) 1, 8, and 15, respectively. The requirement generation module and user device, is recited so generically that they represent no more than mere instruction to apply the judicial exception on a computer. The recitation of “receive product producer input,” is merely computer component(s) recited at a high level of generality and amounts to “applying,” the abstract idea on a generic computer. Thus, this limitation is not meaningfully integrated into a practical application, or significantly more. Even when considered in combination, the additional element(s) represent mere instructions to apply an exception, which, do not provide an inventive concept. Therefore, these claim(s) are not eligible.
Claim(s) 3, 10, and 17: The additional limitation of “transmitting,” is further directed to a certain method of organizing human activity, as described in Claim(s) 1, 8, and 15, respectively. The requirement tracking module and user device, is recited so generically that they represent no more than mere instruction to apply the judicial exception on a computer. The recitation of “transmit the requirement performance parameters,” is merely computer component(s) recited at a high level of generality and amounts to “applying,” the abstract idea on a generic computer. Thus, this limitation is not meaningfully integrated into a practical application, or significantly more. Even when considered in combination, the additional element(s) represent mere instructions to apply an exception, which, do not provide an inventive concept. Therefore, these claim(s) are not eligible.

	Claim(s) 4, 11, and 18: The additional limitation of “activating,” is further directed to a certain method of organizing human activity, as described in Claim(s) 1, 8, and 15, respectively. The requirement a user device, is recited so generically that they represent no more than mere instruction to apply the judicial exception on a computer. The recitation of “activate an alarm when a product producer requirement is not satisfied transmit the requirement performance parameters,” is merely computer component(s) recited at a high level of generality and amounts to “applying,” the abstract idea on a generic computer. Also, applicant has provided limitations that are insignificant application and mere data collection when the system will send an alert only after receiving information about a product producer requirement that is not satisfied, which, at best amounts to insignificant application and/or mere data gathering, which, is a form CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential). Furthermore, applicant has provided that the user device will receive a notification to perform an alarm on the user device via an network, which, at best is well-understood, routine, and conventional, as taught in applicant’s specification paragraph(s) 0038 and 0045-0046, see Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Even when considered in combination, the additional element(s) represent mere instructions to apply an exception, extra-solution activity, and well-understood, routine, and conventional activates, which, do not provide an inventive concept. Therefore, these claim(s) are not eligible.

	Claim(s) 5, 12, and 19: The additional limitation of “monitoring,” and “transmitting,” is further directed to a certain method of organizing human activity, as described in Claim(s) 1, 8, and 15, respectively. The sensor and storage device, is recited so generically that they represent no more than mere instruction to apply the judicial exception on a computer. The recitation of “monitor product parameters and transmit the product parameters,” is merely computer component(s) recited at a high level of generality and amounts to “applying,” the abstract idea on a generic computer. Thus, this limitation is not meaningfully integrated into a practical application, or significantly more. Even when considered in combination, the additional element(s) 

	Claim(s) 6, 13, and 20: The additional limitation of “adjusting,” is further directed to a certain method of organizing human activity, as described in Claim(s) 1, 8, and 15, respectively. The requirement tracking module, is recited so generically that they represent no more than mere instruction to apply the judicial exception on a computer. The recitation of “adjust the product producer requirement when the product producer requirement conflicts with the standard product requirement,” is merely computer component(s) recited at a high level of generality and amounts to “applying,” the abstract idea on a generic computer. Thus, this limitation is not meaningfully integrated into a practical application, or significantly more. Even when considered in combination, the additional element(s) represent mere instructions to apply an exception, which, do not provide an inventive concept. Therefore, these claim(s) are not eligible.

	Claim(s) 7, 14, and 21: The additional limitation of “displaying,” is further directed to a certain method of organizing human activity, as described in Claim(s) 1, 8, and 15, respectively. The recitation of “a map displaying time-based locations of the product along with the requirement performance parameters at the time-based locations, a data table of requirement performance parameters, and a requirement performance parameters versus time graph,” is merely computer component(s) recited at a high level of generality and amounts to “applying,” the abstract idea on a generic computer. Thus, this limitation is not meaningfully integrated into a practical application, 

	The dependent claim(s) 2-7, 9-14, and 16-21 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), extra-solution activity, and well-understood, routine, and conventional computer functions, which, do not provide an inventive concept. Therefore, Claim(s) 1-21 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6, 8-9, 13, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2013/0036068) in view of Harvey (US 10,520,367).
	Regarding Claim 1, Smith et al., teaches a system for monitoring product requirements, the system comprising: 
A storage device to store at least one of 
A requirement management system coupled to the storage device, the requirement management system including: (Paragraph 0070-
A requirement generation module to determine product producer requirements in response to at least one of product producer input and the standard product requirements. (Paragraph(s) 0013-0014, 0047, and 0061)(Smith et al. teaches a shipper is able to input cargo data (i.e., product producer input) into a system. The input data can include shipping parameters such as temperature ranges. Smith et al., further, teaches that the system will take into account standard temperature shipping parameters, which, is received by USDA (i.e., standard product requirements). The system will then determine if the input range is within range and if is determined that it is not within range then the system will modify the parameters for the cargo. Examiner, further, notes that the system will use various temperatures set by USDA, which, the temperatures are dependent on the cargo and the system will provide data analysis for the product parameters, which, will include a chart that includes performance over time graphs, see paragraph(s) 0016-0045 and 0059. Examiner, further, notes that the user is able to input this data via an interface (i.e., requirement generation module))
A requirement tracking module to determine requirement performance parameters in response to at least one of the product 
	With respect to the above limitations: while Smith et al. teaches a system and user input device coupled together, which, enables a shipper to provide temperature input for cargo. The system will then compare the shippers input ranges with USDA parameters for the type of cargo and then provide a graph that resembles the performance over time for the cargo. However, Smith et al., doesn’t explicitly teach that a standard product requirement and product parameters are stored a storage device. 
	But, Harvey in the analogous art of determining if perishable goods are within compliance of their desired temperature ranges, teaches a storage device to store. (Column 3, Lines 42-51 and 61-67)(Harvey teaches identifying one or more parameters for products within a temperature controlled vehicle, which, can include a desired storage threshold temperature, a desired transport temperature (i.e., product 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of storing cargo parameters for a shipper of Smith et al., by incorporating the teachings of storing regulatory temperature cargo information and product information in a storage database of Harvey, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to better determine compliance of a product by using the recommended temperature ranges, which, in turn provide an increased confidence in the product not going bad. (Harvey: Column 1, Lines 28-30) 

	Regarding Claim 2, Smith et al./Harvey, teaches all the limitations as applied to Claim 1 and the requirement generation module is configured to receive from a user device product producer input. (Paragraph(s) 0061 and 0074)(Smith et al. teaches that a shipper is able to provide input data via an interface (i.e., requirement generation module) on the user device)
	
	Regarding Claim 6, Smith et al./Harvey, teaches all the limitations as applied to Claim 1 and the requirement tracking module is configure to adjust the product producer requirement when the product producer requirement conflicts with the 

	Regarding Claim 8, Smith et al./Harvey, teaches  a method of monitoring the product requirements, the method comprising: 
Storing, using a storage device, at least one of standard product requirements, product producer requirements, and product parameters associated with the product. (See, relevant rejection of Claim 1(a))
Analyzing, using a requirement management system, at least one of the standard product requirements, the product producer requirements, and the product parameters. (Paragraph 0047)(Smith et al. teaches a shipper is able to input cargo data (i.e., product producer input) into a system. The input data can include shipping parameters such as temperature ranges. Smith et al., further, teaches that the system will take into account standard temperature shipping parameters, which, are received by the 
The requirement management system coupled to the storage device, the requirement management system including: (See, relevant rejection of Claim 1(b))
A requirement generation module to determine product producer requirements in response to at least one of the product producer input and the standard product requirements. See, relevant rejection of Claim 1(b)(a))
A requirement tracking module to determine requirement performance parameters in response to at least one of the product parameters, standard product requirements, and product producer requirements. See, relevant rejection of Claim 1(b)(b))

	Regarding Claim 9, Smith et al./Harvey, teaches all the limitations as applied to Claim 8 and receiving, using the requirement generation module, product producer input from a user device. (See, relevant rejection(s) of Claim(s) 2 and 8)

	Regarding Claim 13, Smith et al./Harvey, teaches all the limitations as applied to Claim 8 and adjusting, using the requirement tracking module, the product producer Claim(s) 6 and 8)

	Regarding Claim 15, Smith et al./Harvey, teaches a computer program product tangibly embodied on a computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising: 
Storing, using a storage device, at least one of standard product requirements, product producer requirements, and product parameters associated with the product. (See, relevant rejection of Claim 1(a))
Analyzing, using a requirement management system, at least one of the standard product requirements, the product producer requirements, and the product parameters. (See, relevant rejection of Claim 8(b))
The requirement management system coupled to the storage device, the requirement management system including: (See, relevant rejection of Claim 1(b))
A requirement generation module to determine product producer requirements in response to at least one of product producer input and the standard product requirements. (See, relevant rejection of Claim 1(b)(a))
A requirement tracking module to determine requirement performance parameters in response to at least one of the product Claim 1(b)(b))

	Regarding Claim 16, Smith et al./Harvey, teaches all the limitations as applied to Claim 15 and receiving, using the requirement generation module, product producer input from a user device. (See, relevant rejection(s) of Claim(s) 2 and15)

	Regarding Claim 20, Smith et al./Harvey, teaches all the limitations as applied to Claim 15 and adjusting, using the requirement tracking module, the product producer requirement when the product producer requirement conflicts the standard product requirement. (See, relevant rejection(s) of Claim(s) 6 and 15)

	Claim(s) 3-5, 7, 10-12, 14, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2013/0036068) in view of Harvey (US 10,520,367) and further in view of Benjamin et al. (US 2016/0260059).
	Regarding Claim 3, Smith et al./Harvey, teaches all the limitations as applied to Claim 1 and the requirement tracking module is configured 
	With respect to the above limitations: while Smith et al. teaches an algorithm is able to determine a graph based on the cargo performance over time. However, Smith 
	But, Benjamin et al. in the analogous art of monitoring transporting cargo, to transmit to a user device the requirement performance parameters. (Paragraph(s) 0139)(Benjamin et al. teaches a display module, located on a remote server, is configured to display generated data, which, includes maps, tables, and/or graphs. The display will indicate the position of the vehicle at different times (i.e., time-based locations of the product). Benjamin et al., further, teaches a graph that will display various temperatures over a time period for the refrigerated vehicle cargo trip (i.e., requirement performance parameters versus time graph). Benjamin et al., further, teaches that the display module will provide the information to one or more user devices via a network)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of determining a graph, which, provides the useful life of a product over time graph of Smith et al. and a system for monitoring temperatures and other parameters of products being transported on a temperature controlled vehicle of Harvey, by incorporating the teachings of displaying map, table, and/or graph(s), which, the information will be provided to the user device of Benjamin et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure the safety and quality of perishable goods such as by making sure the perishable goods do not diminish during transportation from one location to another and 

	Regarding Claim 4, Smith et al./Harvey, teaches all the limitations as applied to Claim 1 and 
	With respect to the above limitation: Smith et al. teaches that a shipper is able to input parameters for the cargo, which, the temperature ranges will be compared to the standard temperature parameters. If it is determined that the temperature is not within the range then the system will modify those parameters. However, Smith et al., doesn’t explicitly teach a user device will activate an alarm if the requirements are not satisfied.
	But, Harvey in the analogous art of determining if perishable goods are within compliance of their desired temperature ranges, teaches activate an alarm. (Column 2, Lines 29-52)(Harvey teaches cargo that can be carried in a temperature controlled vehicle. Harvey, further, teaches that if the product temperature compliance during 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of determining that an input shipping temperature is different from a standard temperature shipping containers, which, the system will then adjust the temperature of Smith et al., by incorporating the teachings of determining that a predefined temperature is not within compliance then the system will issue an alert to the customer of Harvey, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to better determine compliance of a product by using the recommended temperature ranges, which, in turn provide an increased confidence in the product not going bad. (Harvey: Column 1, Lines 28-30) 
	With respect to the above limitation: Harvey teaches that a customer will be issued an alert if a predefined temperature is not within compliance. However, Smith et al. and Harvey, doesn’t explicitly teach that an alert will be provided to a user’s device.
	But, Benjamin et al. in the analogous art of monitoring transporting cargo, teaches a user device configured to activate an alarm. (Paragraph(s) 0094 and 0139)(Benjamin et al. teaches a carrier, a recipient, and/or a shipper are equipped with a display module that is able to generate data such as one or more alarms or warnings on the users portable device, which, will be provided if the temperature is too high or low and/or ambient light level is too high)


	Regarding Claim 5, Smith et al./Harvey, teaches all the limitations as applied to Claim 1 and 
at least one sensor configured to monitor product parameters(Paragraph 0065)(Smith et al. teaches a sensor that is located within the shipping container that is able to determine temperature and relative humidity, see Claim(s) 2-3) 


	But, Benjamin et al. in the analogous art of monitoring transporting cargo, teaches transmit the product parameters to the storage device. (Paragraph(s) 0111, 0115, and 0118)(Benjamin et al. teaches that sensors are able to communicate with a remote server, which, the sensors are able to provide sensor data that includes temperatures for the goods. Examiner, further, notes that the server includes a processor and memory for storage)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of a sensor determining temperature and humidity measurements within a temperature controlled vehicle of Smith et al. and a system for monitoring temperatures and other parameters of products being transported on a temperature controlled vehicle of Harvey, by incorporating the teachings of a sensor being able to determine temperatures within a refrigerated vehicle and then sending those temperatures to a server that includes a memory for storage of Benjamin et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure the safety and quality of perishable goods such as by making sure the perishable goods do not diminish during transportation from one location to another and 

	Regarding Claim 7, Smith et al./Harvey, teaches all the limitations as applied to Claim 1 and the requirement performance parameters are configured as at least one of 
	With respect to the above limitations: while Smith et al. teaches providing a graph that represents the useful life of the product over time (i.e., requirement performance parameters versus time graph). However, Smith et al. and Harvey, do not explicitly teach displaying a map and data table to the user. 
	But, Benjamin et al. in the analogous art of monitoring transporting cargo, a map displaying time-based locations of the product along with the requirement performance parameters at the time-based locations, a data table of requirement, performance parameters. (Paragraph(s) 0139 and 0151-0152); and (Fig(s). 5 and 6)( Benjamin et al. teaches a display module is configured to display generated data, which, includes maps, tables, and/or graphs. The display will indicate the position of the vehicle at different times (i.e., time-based locations of the product). Benjamin et al., further, teaches a graph that will display various temperatures over a time period for the refrigerated vehicle cargo trip (i.e., requirement performance parameters versus time graph). Examiner, notes, that this information is based on temperature and or ambient light level (i.e., product parameters) along a planned route (i.e., product producer requirements). The system also must track the temperature along a route based on the FDA rules, which, requires carriers to monitor temperature conditions, see paragraph 0091-0092 (i.e., standard product requirements))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of determining a graph, which, provides the useful life of a product over time graph of Smith et al. and a system for monitoring temperatures and other parameters of products being transported on a temperature controlled vehicle of Harvey, by incorporating the teachings of displaying map, table, and/or graph(s), which, provided parameters of a product and/or location over time of Benjamin et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure the safety and quality of perishable goods such as by making sure the perishable goods do not diminish during transportation from one location to another 

	Regarding Claim 10, Smith et al./Harvey/Benjamin et al., teaches all the limitations as applied to Claim 8 and transmitting, using the requirement tracking module, requirement performance parameters to a user device. (See, relevant rejection(s) of Claim(s) 3 and 8)

	Regarding Claim 11, Smith et al./Harvey/Benjamin et al., teaches all the limitations as applied to Claim 8 and activating, using a user device, an alarm when the product producer requirement is not satisfied. (See, relevant rejection(s) of Claim(s) 4 and 8)

	Regarding Claim 12, Smith et al./Harvey/Benjamin et al., teaches all the limitations as applied to Claim 8 and 
at least one sensor configured to monitor product parameters. (See, relevant rejection(s) of Claim(s) 5(a) and 8)
transmit the product parameters to the storage device. (See, relevant rejection(s) of Claim(s) 5(b) and 8)

	Regarding Claim 14, Smith et al./Harvey/Benjamin et al., teaches all the limitations as applied to Claim 8 and the requirement performance parameters are configured as at least one of a map displaying time-based locations of the product along Claim(s) 7 and 8)

	Regarding Claim 17, Smith et al./Harvey/Benjamin et al., teaches all the limitations as applied to Claim 15 and wherein the operations further comprise: transmitting, using the requirement tracking module, requirement performance parameters to a user device. (See, relevant rejection(s) of Claim(s) 3 and 15)

	Regarding Claim 18, Smith et al./Harvey/Benjamin et al., teaches all the limitations as applied to Claim 15 and wherein the operations further comprise: activating, using a user device, an alarm when the product producer requirement is not satisfied. (See, relevant rejections of Claim(s) 4 and 15)

	Regarding Claim 19, Smith et al./Harvey/Benjamin et al., teaches all the limitations as applied to Claim 15 and wherein the operations further comprise:
at least one sensor configured to monitor product parameters. (See, relevant rejection(s) of Claim(s) 5(a) and 15)
transmit the product parameters to the storage device. (See, relevant rejection(s) of Claim(s) 5(b) and 15)

	Regarding Claim 21, Smith et al./Harvey/Benjamin et al., teaches all the limitations as applied to Claim 15 and wherein: the requirement performance Claim(s) 7 and 15)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dyrmose (US 2009/0248218). Dyrmose teaches transporting cargo in a temperature controlled vehicle. A user is able to identify the cargo that is a being carried, which, the system will determine a pre-stored profile for the cargo that will include light, temperature, and humidity profiles for the cargo. The system will be able to adjust the profile in order to make sure the products are within an acceptable range as the vehicle is traveling along the route, see Paragraph(s) 0030-0034 and 0045. 
Eisenstadt et al. (US 2015/0192475). Eisenstadt et al. teaches a system for transporting perishable goods, which, the system is able to receive threshold limits based on user input selections. Eisenstadt et al., further, teaches that the system is able to receive sensor data, which, includes temperature information and if that temperature exceeds a threshold range or value then the system will issue an alarm to individuals who are handling the perishable goods in order to prevent spoilage of the items. 
Beasley et al. (US 2019/0049926). Beasley et al. teaches a method/system of monitoring perishable goods through a cold chain. The system will receive temperature and humidity ranges, via a sensor, in order to monitor and adjust the conditions within the vehicle. Beasley et al., further, teaches that the system will have at least on event detector for alerting other on temperature changes and/or door openings within the container, see paragraph(s) 0026, 0029-0030, and 0036.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628